United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1076
                                   ___________

Peggy J. Guziewicz,                  *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Jo Anne B. Barnhart, Commissioner,   * Eastern District of Arkansas.
Social Security Administration,      *
                                     * [UNPUBLISHED]
            Appellee.                *
                                ___________

                             Submitted: October 28, 2004
                                Filed: November 5, 2004
                                 ___________

Before BYE, MELLOY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Peggy Guziewicz appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. We affirm.

      Guziewicz challenges the administrative law judge’s (ALJ’s) residual function
capacity (RFC) determination, which included a restriction that Guziewicz work in


      1
        The Honorable Henry L. Jones, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
an environment free of strong chemical odors, scents, and fumes, but did not adopt
the lengthy list of additional environmental limitations proposed in a March 2002
letter from Dr. Harold Hedges, her treating physician. We reject this challenge. Dr.
Hedges’s March 2002 opinion is not supported by diagnostic testing; rather, his
opinion seems to be based on Guziewicz’s reported reactions of headache and fatigue,
which are somewhat inconsistent with Dr. Hedges’s November 2000 and December
2001 statements that Guziewicz reported she had been eating out, was active, and
exercised frequently. See Kelley v. Callahan, 133 F.3d 583, 589 (8th Cir. 1998)
(treating physician’s opinion is generally entitled to substantial weight, but it is not
conclusive and must be supported by medically acceptable clinical or diagnostic
data).

       Further, allergy tests from December 2000 and January 2001 revealed
Guziewicz had allergies only to house dust, molds, and some foods. Dr. Robert
Kennedy, who performed the allergy tests, stated in March 2001 that Guziewicz could
build up adequate protection to her allergies with treatment. Guziewicz herself
reported to her physicians in September 1995 and June 1997 that her sensitivities to
cat and dust mite, cologne, and other strong scents were controlled by her chemical
drops. Thus, we find that the ALJ’s RFC determination is supported by substantial
evidence. See Cox v. Barnhart, 345 F.3d 606, 608 (8th Cir. 2003) (substantial-
evidence standard of review); Pearsall v. Massanari, 274 F.3d 1211, 1217-18 (8th Cir.
2001) (ALJ must determine RFC based on all relevant evidence, including
observations of treating physicians and others, and claimant’s description of her
limitations); cf. Roth v. Shalala, 45 F.3d 279, 282 (8th Cir. 1995) (if impairment can
be controlled by treatment or medication, it is not disabling).

       Guziewicz also argues the ALJ improperly discounted her subjective
complaints. This argument fails as well. The ALJ relied on several relevant factors
to discount her complaints, including her reported daily activities: cleaning her house
with gloves and a mask, sitting outside on her patio, and going out to eat and to the

                                          -2-
lake with her husband. The ALJ also relied on evidence that Guziewicz's
impairments could be controlled with treatment, and that she had been noncompliant
with prescribed medical treatment, including advice to quit smoking. See Holley v.
Massanari, 253 F.3d 1088, 1092 (8th Cir. 2001) (ALJ may consider noncompliance
with medical treatment in discrediting subjective complaints); Lowe v. Apfel, 226
F.3d 969, 972 (8th Cir. 2000) (if adequately explained and supported, credibility
findings are for ALJ to make); Wheeler v. Apfel, 224 F.3d 891, 895 (8th Cir. 2000)
(ALJ properly considered claimant’s failure to follow doctor’s advice to stop smoking
in discrediting her subjective complaints); Wilson v. Chater, 76 F.3d 238, 241 (8th
Cir. 1996) (daily activities is factor to consider in evaluating subjective complaints);
Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984) (relevant considerations
include effectiveness of prescribed medication).

      Accordingly, we affirm.
                     ______________________________




                                          -3-